Freedman, P. J.
This action was brought against the defendant to recover a double penalty of $200 for the alleged second *366violation of the Agricultural Law (Laws of 1901, chap. 656, § 37), which provides that any person violating any of the provisions of the Agricultural Law shall forfeit to the People of the State of New York the sum of not less than $50, nor more than $100 for the first violation, or more than $200 for the second and each subsequent violation, etc.
The defense charged against the defendant was the violation of that portion of the Agricultural Law (Laws of 1901, chap. 656) •which reads as follows: “Eo person shall sell or exchange, or expose for sale or exchange any unclean, impure, unhealthy, adulterated or unwholesome milk.”
The proof introduced by the plaintiff was directed solely toward showing a sale or exposure for sale, by the defendant, of milk not within the standard required by law, and upon such proof a judgment was rendered in favor of the plaintiff.
The crucial question in the case is, was there a sale or an exposure for sale within the contemplation of the statute. The statute is a penal one and must be strictly construed.
The testimony of the two inspectors in the employ of the State was that they stopped the defendant’s driver, who was in charge of a truck containing about fifty-seven cans of milk, from several of which they took samples, that the driver stated to them that he was then on his way to deliver milk to Twenty-ninth and Thirty-second streets, and Einth avenue. This was all the proof on the part of the plaintiff tending to show a sale or exposure for sale. Subsequently the driver testified on cross-examination that the defendant had customers at the two places to whom he said he sold milk “after I have it examined at the depot,” meaning the depot of the defendant, and he also testified that he was to deliver the milk in question “ after he left such depot.” It was shown by the defendant that the milk was tested at his depot before it went out to customers. The testing falls short of proving a sale or exposure for sale.
Assuming the plaintiff’s testimony to be true, that the driver stated he was on his way to deliver milk at Twenty-ninth and Thirty-second streets, and Einth avenue, no. delivery there was shown, non condal, after the samples were taken from the cans the driver then fearing that the milk was not up to the required standard might have returned it to the defendant’s depot, from *367which it was never afterward taken. In fact there is uncontradicted testimony in the case from which it might be said that that is what was done.
The case comes well under the decision of the cases of People v. Wright, 19 Misc. Rep. 135; People v. Kellina, 23 id. 137.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Gildersleeve and MacLean, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.